DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim 17-19 and 23-25 directed to an invention non-elected with traverse in the reply filed on 04/20/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Status of Claims
This office action considers claims 1-16 and 26-29 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
an anti-ferroelectric layer between the channel region and the gate electrode; a conductive layer between the gate electrode and the anti-ferroelectric layer, the conductive layer in contact with the anti-ferroelectric layer; and a barrier layer between the anti-ferroelectric layer and the channel region, wherein the anti-ferroelectric layer is exhibiting anti-ferro-electricity based on at least one of  a tensile stress being applied to the anti-ferrielectric layer, or at least a portion of the anti-ferro-electricity layer being crystallized.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a domain switching device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, an anti-ferroelectric layer between the channel region and the gate electrode; a conductive layer between the gate electrode and the anti-ferroelectric layer, the conductive layer in contact with the anti-ferroelectric layer; and a barrier layer between the anti-ferroelectric layer and the channel region, wherein the anti-ferroelectric layer is exhibiting anti-ferro-electricity based on at least one of  a tensile stress being applied to the anti-ferrielectric layer, or at least a portion of the anti-ferro-electricity layer being crystallized. Hence, Claim#1 is allowable. 

The following is a statement of reasons for allowance for claim 26. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
form an electrode material layer on the lamination structure; and induce anti-ferroelectricity in the domain switching layer based on at least one of causing at least a portion of the domain switching layer to be crystallized, causing a tensile stress to be applied to the domain switching layer, or annealing the lamination structure.” as recited in claim 26 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a system for forming a domain switching device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, form an electrode material layer on the lamination structure; and induce anti-ferroelectricity in the domain switching layer based on at least one of causing at least a portion of the domain switching layer to be crystallized, causing a tensile stress to be applied to the domain switching layer, or annealing the lamination structure. Hence, Claim#26 is allowable. 

The most relevant prior art of references Chen et al.  (US PGpub: 2017/0365719), in FIG. 5, 9 and 10, substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 26 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1 and 26 are deemed patentable over the prior art.
Claims 2-16 and 27-29 are allowed as those inherit the allowable subject matter from claim 1 and 26 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828